Case 2:20-cv-05184-GW-E Document 24 Filed 11/20/20 Page 1 of 1 Page ID #:68



  1

  2
                                                                           JS-6
  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    ORLANDO GARCIA,                         Case No. CV 20-5184-GW-Ex

 12                       Plaintiff,

 13          v.                                  ORDER TO DISMISS WITH
                                                 PREJUDICE
 14    ADEL EDWARD ZAKI, M.D., et
       al.,
 15
                          Defendants.
 16

 17

 18
            Based upon the stipulation between the parties and their respective counsel,
 19
      it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
 20
      Each party will bear its own attorneys’ fees and expenses.
 21
            IT IS SO ORDERED.
 22

 23
      Dated: November 20, 2020
 24
                                            _________________________________
 25
                                            HON. GEORGE H. WU,
 26                                         UNITED STATES DISTRICT JUDGE
 27

 28
